UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-20675 My Screen Mobile, Inc. (Exact name of issuer as specified in its charter) Delaware 23-2932617 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 70 Yorkville Ave, Suite 300, Toronto, ONT, CanadaM5R 1B9 (Address of principal executive offices) 866-936-8333 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed sincelast report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company, See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant's common stock, outstanding as of November 7, 2009 was 134,044,050, and there were 260 stockholders of record. 1 My Screen Mobile, Inc. Index to Form 10-Q Page PARTI FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheet – As of March 31, 2008 3 Condensed Consolidated Statements of Income – Three Months Ended March 31, 2008 and 2007 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 7 Item 2.
